To preserve the status until a trial of the action, a temporary injunction should be granted. The question as to whether the relationship of landlord and tenant existed at the time the agreement was entered into should await the trial. Order reversed, with $20 costs and disbursements to appellant, and motion for an injunction pendente lite granted on condition that the case be tried in the May, 1948, Term or early in the June, 1948, Term. Present — Peek, P. J., Dore, Cohn, Callahan and Van Yoorhis,"JJ.; Peek, P. J., dissents and votes to affirm upon the ground that the agreement is not a lease and is subject to termination by either party at will. Settle order on notice.